DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.


The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/8/22.  In particular, claim 1 is amended to limit the molecular weight distribution.  Further, claim 11 is new.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0288654 (herein Gallucci) as evidenced by US 2016/0145927 (herein Hirakawa) and US 2008/0220900 (herein Komatsu) in view of US 2015/0284564 (herein Yang).
As to claim 1, Gallucci discloses a molded body (paragraph 102 and examples) comprising a polycarbonate polyorganosiloxane block copolymer (abstract, paragraph 5 and examples) comprising a polycarbonate block with the structure in paragraph 14, etc., which fits formula I wherein a=b=0, X=3 carbon alkylene and the polyorganosiloxane block fits formula II (paragraphs 15-17 and examples), wherein R3=R4=CH3=alkyl group having 1 carbon atom.
The polyorganosiloxane block makes up 50 to 70 wt% of the block copolymer.  See paragraph 86.  Also see examples, wherein it is about 50 wt%.  
The block copolymer has a Shore D hardness of 5 to 30.  See paragraph 10, 13 and 87.  It is noted that the durometer hardness is performed under the test ASTM D2240 instead of the claimed JIS K 6253-3:2012.  However, the ASTM is the US version corresponding to the JIS version standard in Japan.  Both standards are identical. See paragraph 23 of Hirakawa and paragraph 118 of Komatsu for evidence.  In other words, the durometer hardness would closely overlap the claimed range of 25 to 72.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to the polydispersity, the broader disclosure is silent and the examples are not within the claimed range.  
However, Yang discloses similar molded articles (paragraph 161) of block copolymers of polycarbonate and polysiloxane (paragraph 180-185 and examples).  Yang discloses a suitable polydispersity (molecular weight distribution or Mw/Mn) for a polysiloxane polycarbonate copolymer is 2 to 5, preferably 2 to 3.  See paragraph 103.
It would have been obvious at the time the invention was filed to have modified the polymer of Gallucci with the polydispersity of 2 to 5, preferably 2 to 3 as suggested by Yang because one would want to utilize polydispersity that is taught as suitable and preferable.  
As to claim 2, Gallucci discloses that the block copolymers have the structure -S-C-S-C-S-C-.  See paragraphs 43-46.  In other words, no two silicone blocks are connected as in formula III (thus less than 0.1 mol%).  When no or little structures of formula III are present, higher clarity and less haze is obtained.  See paragraph 45.  Therefore, it would have been obvious to have little or no unit of formula III as to obtain articles with improved clarity and haze.  
As to claim 3, the silicone (polyorganosiloxane block) generally 30 to 50 repeat units.  See abstract, paragraph 20-21 and examples.
As to claim 4, see structures IV and V of Gallucci in paragraphs 15-18 reading on claimed formula II-I, wherein R3=R4=R5=R6=CH3=1 carbon alkyl and Y=-R7COO-, wherein R7 is aralkyl group.  
As to claim 5, see structures IV and V of Gallucci in paragraphs 15-18 reading on claimed formula V, wherein R3=R4=R5=R6=CH3=1 carbon alkyl and R15 is hydrogen or 1 carbon alkoxy.  
As to claim 8, the percent transmission is 60% or greater as measured by ASTM d1003 and exemplified within the claimed range in table 6.  See paragraph 10 and 46.  While the transmittance is measured under a different US standard as opposed to the JP standard, it is reasonable to take the position that the transmission would be the same.  Further, it is reasonable given that the block copolymers are identical.
As to claims 9 and 10, the molded body is optical lenses.  See paragraph 102.  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0288654 (herein Gallucci) as evidenced by US 2016/0145927 (herein Hirakawa), US 2008/0220900 (herein Komatsu) and Nairn "Polymer Structure and Characterization” 2007 (herein Nairn).
The discussion with respect to Gallucci et al. set-forth above is incorporate herein by reference.
As to claim 6, the weight average molecular weight is 10,000 to 100,000.  See paragraph 10, 13, 86 and 89.  Nairn (pages 11-13) discloses that the viscosity average molecular weight is the same or slightly less than the weight average molecular weight.  Therefore, it is evident that the the range of Gallucci of 10,000 to 100,000 (at most or less than) substantially overlaps the claimed range of 10,000 to 23,000.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  


Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0251636 (herein Abe) in view of US 2015/0284564 (herein Yang).
As to claims 1, 3, 6, 8 and 11, Abe discloses a molded body (paragraph 136 and examples) comprising a polycarbonate polyorganosiloxane block (paragraph 1) copolymer (abstract, paragraph 4 and examples) comprising a polycarbonate block with the structure in paragraph 131, etc., which fits formula I wherein a=b=0, X=3 carbon alkylene (paragraph 52) and the polyorganosiloxane block fits formula II (paragraphs 18-21 and examples), wherein R3=R4=CH3=alkyl group having 1 carbon atom.
The polyorganosiloxane block makes up 5 to 50 wt% of the block copolymer.  See paragraph 10-18.  Also see examples, wherein it is about 33 wt%.  
As to the Shore D hardness, Abe is silent.  However, the examples of Abe are substantially identical to the examples of the instant disclosure.  See examples 1-20 of Abe and table 2, wherein the polycarbonate polysiloxane block copolymers are prepared substantially identical with including the same amounts and kinds of polysiloxane and polycarbonate.  Further, the Mv (viscosity average molecular weight) is the same (e.g. 17,700 in Abe vs examples in the instant invention with also 17,700).  The polymer is prepared by coupling the same allylphenol terminated polymers.  The chain length (reading on claim 3) of the polysiloxane (e.g. 61 in Abe vs ranges of 37 to 63 in the examples of the instant invention) is the same as in the instant examples.   In otherwords, the polycarbonate polysiloxane is made from substantially the same materials, process with the same chain lengths and properties.  Therefore, it is reasonable to take the position that the Shore D hardness would naturally flow from the same polymer.  In otherwords, the Shore D would obviously be present once the Abe polymer is formed.  Likewise, the transmittance of claim 8 would also obviously be present once the Abe product is formed.
As to the polydispersity, the broader disclosure is silent and the examples are not within the claimed range.  
However, Yang discloses similar molded articles (paragraph 161) of block copolymers of polycarbonate and polysiloxane (paragraph 180-185 and examples).  Yang discloses a suitable polydispersity (molecular weight distribution or Mw/Mn) for a polysiloxane polycarbonate copolymer is 2 to 5, preferably 2 to 3.  See paragraph 103.
It would have been obvious at the time the invention was filed to have modified the polymer of Gallucci with the polydispersity of 2 to 5, preferably 2 to 3 as suggested by Yang because one would want to utilize polydispersity that is taught as suitable and preferable.  
As to claim 2, structure III is not required, thus is not present.  
As to claim 4, the structures in paragraph 97 and described therein are identical the claimed structures.  
As to claim 5, structure in paragraph 106 is identical wherein c=3 (hydroxyl groups converted to ether when polymerized).
As to claims 9 and 10, the molded article can be for a television, display (optical member and interior material), audio player (acoustic material), etc.   See paragraph 155.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 9-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/956,018 (reference application) in view of US 2015/0284564 (herein Yang).. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1-3, 6, and 11, copending claim 11 has all limitations except for the polydispersity and the composition being molded into an article.  
However, Yang discloses similar molded articles (paragraph 161) of block copolymers of polycarbonate and polysiloxane (paragraph 180-185 and examples).  Yang discloses a suitable polydispersity (molecular weight distribution or Mw/Mn) for a polysiloxane polycarbonate copolymer is 2 to 5, preferably 2 to 3.  See paragraph 103.
It would have been obvious at the time the invention was filed to have modified the polymer of the copending claims with the polydispersity of 2 to 5, preferably 2 to 3 as suggested by Yang because one would want to utilize polydispersity that is taught as suitable and preferable.  Further, it would have been obvious to have made the compositions into molded articles because Yang discloses that molded articles are the intended and suitable use of similar compositions.  
As to claims 4-5, Yang discloses an identical siloxane in paragraph 153 and examples and it would have been obvious to utilize this polysiloxane because Yang teaches it is suitable for similar siloxane carbonate polymers.
As to claims 9-10, Yang discloses that the molded body is a lighting fixture (optical member) and housing members thereof.  See paragraphs 167-168.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, a secondary reference (Yang) has been utilized in combination with Gallucci in a new set of rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764